DETAILED ACTION
This communication is response to the amendment filed 11/16/2021. Claims 1-40 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21,  24-27, 29, 32-36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0120511 to Liu et al. (hereafter Liu) in view of US Pub. 2020/0267709 to Feng (hereafter Feng).

Regarding claim 21, Kaur discloses an apparatus (see Liu, Fig 11), comprising: 
at least one processor; and at least one non-transitory memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor (see Kaur, ¶ 0020 and ¶ 0021), to cause a network node at least to: 
allocate a pair of resources to a user equipment operating in a first mode of vehicle- to-vehicle communication that is configured to use resources from a shared 
Liu does not explicitly disclose “vehicle-to-vehicle communication; receive an indication from the user equipment to release the first resource after the user equipment determines that the second resource is ready to replace the first resource; and release the first resource in response to receiving the indication from the user equipment”.
However, Feng discloses user equipment operating in vehicle-to-vehicle communication system (see Feng, ¶0064: the communication system 100 may be a PLMN or a Device-to-Device (D2D) network or a Machine-to-Machine (M2M) network or a vehicle-to-Vehicle (V-2-V) network or a V2X network);
receive an indication from the user equipment to release the first resource after the user equipment determines that the second resource is ready to replace the first resource and release the first resource in response to receiving the indication from the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known teaching of receive an indication from the user equipment to release the first resource after the user equipment determines that the second resource is ready to replace the first resource and release the first resource in response to receiving the indication from the user equipment as taught by Feng and incorporate it into the system of Liu for efficient resource utilization in the communication system.

Regarding 24, Liu in view of Feng discloses the apparatus according to claim 21, wherein the allocating comprises allocating the second resource to the user equipment explicitly or implicitly (see Liu, ¶ 0085; ¶ 0089).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Feng and incorporate it into the system of Liu for efficient resource utilization in the communication system.

Regarding claim 25, Liu in view of Feng discloses the apparatus according to claim 24, wherein, when the second resource is allocated implicitly, the receiving of the indication comprises receiving the indication informing about the second resource selected by the user equipment (see Liu, ¶ 0011).

Regarding claim 26, Liu in view of Feng discloses the apparatus according to claim 21, Liu does not explicitly disclose wherein the receiving of the indication comprises receiving the indication of a readiness of the user equipment to replace the first resource with the second resource.
However, Feng discloses wherein the receiving of the indication comprises receiving the indication of a readiness of the user equipment to replace the first resource with the second resource (see Feng, Abstract: When a requirement of the service changes, the network apparatus instructs, via a control signaling, the mobile station to replace the first resource allocation parameter set with a second resource allocation parameter set, and employ the second resource allocation parameter set to transmit the service having the changed requirement, or to employ a second resource 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Feng and incorporate it into the system of Liu for efficient resource utilization in the communication system.

Regarding claim 27, Liu in view of Feng discloses the apparatus according to claim 26, but does not explicitly disclose wherein the indication of the readiness is realized with a 1 bit indication.
However, since Feng discloses releasing first resource by changing with second resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the indicating using 1 bit or any number of bits based on user design preference since it is well-known in the art to perform this teaching to achieve efficient resource allocation and utilization.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 21.

Regarding claim 32, Liu in view of Feng discloses the apparatus according to claim 29, Liu does not explicitly disclose wherein the determining that the second resource is ready to replace the first resource comprises determining that the second resource is collision-free.
However, Feng discloses wherein the determining that the second resource is ready to replace the first resource comprises determining that the second resource is collision-free (see Feng, ¶ 0112; ¶ 0114 and ¶ 0117).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Feng and incorporate it into the system of Liu for efficient resource utilization in the communication system.

Regarding claim 33, Liu in view of Feng discloses the apparatus according to claim 29, Liu does not explicitly disclose but Feng discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to, when it is determined that the second resource is ready to replace the first resource, send an indication to the network node to release the first resource (see Feng, ¶ 0112; ¶ 0114 and ¶ 0117).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Feng and incorporate it into the system of Liu for efficient resource utilization in the communication system.

Regarding claim 34, Liu in view of Feng discloses the apparatus according to claim 33, Liu does not explicitly disclose but Feng discloses wherein: the determining further comprises: monitor the allocated second resource and determining that the second resource is ready while using the first resource for transmission; and when the second resource is ready to replace the first resource, the sending of the indication comprises: send an indication to the network node indicating the readiness of the user equipment to replace the first resource with the second resource (see Feng, ¶ 0112; ¶ 0114 and ¶ 0117).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Feng and incorporate it into the system of Liu for efficient resource utilization in the communication system.

Regarding claim 35, it is rejected for the same reasons as set forth in claim 24.

Regarding claim 36, Liu in view of Feng discloses the apparatus according to claim 35, wherein, when the second resource is allocated implicitly, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: perform resource selection over the shared transmit pool while using the first resource for the transmission until it is determined that the allocated second resource is ready to replace the first resource; and send information indicating the second resource selected by the user equipment (see Liu, ¶ 0011).

Regarding claim 38, it is rejected for the same reasons as set forth in claim 21. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 21.

Regarding claim 40, it is rejected for the same reasons as set forth in claim 32. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 32.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Feng and further in view of WO 2015/143170 A1 to KAUR et al. (hereafter Kaur).

Regarding claim 22, Liu in view of Feng discloses the apparatus according to claim 21, but does not explicitly disclose wherein the first mode of vehicle-to-vehicle communication is based on network scheduled resource allocation and the second mode of vehicle-to-vehicle communication is based on user equipment selected autonomous resource allocation. 
However, Kaur discloses wherein the first mode of vehicle-to-vehicle communication is based on network scheduled resource allocation and the second mode of vehicle-to-vehicle communication is based on user equipment selected autonomous resource allocation (see Kaur, ¶ 0086).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the first mode of vehicle-to-

Regarding claim 30, it is rejected for the same reasons as set forth in claim 22.

Regarding claim 39, it is rejected for the same reasons as set forth in claim 22. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 22.

Claims 23, 28, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Feng and further in view of NPL “Sharing resource pool for eNB-controlled and UE-autonomous V2V transmission modes” by Intel Corporation (hereafter Intel), see IDS dated 07/17/2020.

Regarding 23, Liu in view of Feng discloses the apparatus according to claim 21, but does not explicitly disclose wherein the first mode and second mode of vehicle-to-vehicle communication are Mode 3 and Mode 4 of vehicle-to-vehicle communications as specified in 3rd generation partnership project (3GPP) Release-14 and beyond.
However, Intel discloses wherein the first mode and second mode of vehicle-to-vehicle communication are Mode 3 and Mode 4 of vehicle-to-vehicle communications as 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the first mode and second mode of vehicle-to-vehicle communication are Mode 3 and Mode 4 of vehicle-to-vehicle communications as specified in 3rd generation partnership project (3GPP) Release-14 and beyond as taught by Intel and incorporate it into the system of Liu to achieve an efficient resource sharing in the communication system.

Regarding claim 28, Liu in view of Feng discloses the apparatus according to claim 21, but does not explicitly disclose wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the network node to: configure user equipment in the first mode to monitor and report on the second resources; and based on the reports, initiate reconfiguration and/or re-allocation of resources for a targeted user equipment in the first mode.
However, Intel discloses configure user equipment in the first mode to monitor and report on the second resources; and based on the reports, initiate reconfiguration and/or re-allocation of resources for a targeted user equipment in the first mode (see Intel, chapter 3.1: Measurement and Reporting).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of configure user equipment in the first mode to monitor and report on the second resources; and based on the reports, initiate reconfiguration and/or re-allocation of resources for a targeted 

Regarding claim 31, it is rejected for the same reasons as set forth in claim 23.

Regarding claim 37, it is rejected for the same reasons as set forth in claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2015/0305046 to SHIN et al. discloses D2D communication system and allocation method of resources and power using the same.
US Pub. 2016/0021676 to YAMAZAKI et al. discloses a control unit configured to assign a dedicated radio resource not shared with the D2D communication or a shared radio resource shared with the D2D communication to each of plurality of terminals.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464